Citation Nr: 9934844	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1968 to August 1972, and from June 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, confirmed 
and continued a 10 percent rating for hypertension which had 
been in effect since February 1978 and denied as not new and 
material evidence submitted to reopen a claim for service 
connection for hearing loss of the left ear.  Also on appeal 
is a June 1992 decision by the RO which denied a claim for 
service connection for a right knee disorder.

The case was previously before the Board in April 1996, when 
it was remanded for examination of the veteran, medical 
opinions and additional medical evidence.  The requested 
development was completed and the case returned to the Board 
resulting in an August 1997 decision in which the Board, in 
part, (1) determined that the veteran had not submitted new 
and material evidence to reopen a claim service connection 
for hearing loss of the left ear; (2) determined that the 
veteran had not submitted new and material evidence to reopen 
a claim of service connection for a right knee disorder; and 
(3) denied entitlement to an increased rating for 
hypertension.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In December 1998, the Court 
issued an Order which partially vacated the August 1997 Board 
decision and remanded the case to the Board consistent with a 
Joint Motion for Remand.  


REMAND

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and 
material evidence."  Specifically, in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening a claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

On this point, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has recently stated that a review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  See Fossie v. West, 12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Because the RO denied 
the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

As the prong of Colvin, supra. requiring that evidence present 
a reasonable possibility of a change in outcome no longer 
applies, the veteran's claim to reopen should be readjudicated 
under the less stringent "new and material" test outlined in 
Hodge and Elkins, supra. 

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for increased rating for his 
service-connected hypertension is well grounded, but the duty 
to assist him in its development has not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

The Court noted in the December 1998 order that during the 
course of this appeal, the schedule of ratings with respect 
to the cardiovascular system was revised, effective January 
12, 1998.  See 62 Fed.Reg. 65207-65224 (December 11, 1997).  
The modified rating schedule slightly changed the rating 
criteria for hypertension under Diagnostic Code 7101.  See 62 
Fed. Reg. 65222 (December 11, 1997).  All diagnoses of 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.  It was further 
noted that careful and repeated measurements of blood 
pressure readings will be required prior to the assignment of 
any compensable evaluation.  See 62 Fed. Reg. 65215 (December 
11, 1997).

The Court, in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), stated that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  The 
veteran must be evaluated under the more favorable of the two 
criteria. 

Since the new regulations were not in effect when the 
November 1993 rating decision was made, they were not 
addressed by the RO.  The veteran has not been given notice 
of the new regulations and has not had an opportunity to 
submit evidence and argument related to the new regulations.  
Therefore, due process concerns require remanding his claim 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO should evaluate the veteran's claim for an increased 
rating for service-connected hypertension under both the pre- 
January 12, 1998, criteria under the Schedule and the current 
regulations and should assign a rating based on the "version 
most favorable" to the veteran. He should also be informed 
of the newly revised rating criteria in a supplemental 
statement of the case.

The RO should also consider providing the veteran with 
another VA examination in order to evaluate the current level 
of his disability from his service-connected hypertension.  
The last examination provided to him was in August 1996 and 
may not provide the medical information necessary for the 
Board to render findings of medical fact regarding the 
current degree of disability resulting from this disorder. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Accordingly, pursuant to the Court's Order, this case is 
REMANDED to the regional office (RO) for the following 
action:

1.  The RO should undertake any additional 
development deemed appropriate.  If and 
only if the medical evidence is inadequate 
to rate the veteran's hypertension under 
both the old and new regulations, he 
should be afforded the appropriate 
examination by the appropriate specialist 
to determine the extent of his disability.  
The claims folder, to specifically include 
a copy of the revised cardiovascular 
rating criteria, effective January 12, 
1998, should be made available to the 
examiner for review prior to the 
examination.  The examiner should review 
the pertinent history of the veteran's 
service-connected disorder.  The 
examination report should include a 
detailed account of all manifestations of 
cardiovascular pathology found to be 
present.

2.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report, if any.  If the examination report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994). 

3. The RO should readjudicate the 
veteran's claim for an increased 
evaluation for hypertension with 
consideration of the revised rating 
criteria found in 38 C.F.R. §§ 4.104.  
The RO should consider whether either the 
new or old version of the rating criteria 
is more favorable to the appellant's 
claim.  If one or the other is more 
favorable, i.e., the appellant would be 
granted a higher rating under one than 
under the other, the RO should so state 
and then apply the more favorable version 
of the regulation to the claim.  If the 
result is the same under either criteria, 
the RO should apply the new regulations 
to the claim.

4.  The RO must readjudicate the claims 
of (1) whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
hearing loss of the left ear, and (2) 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
right knee disorder.  The RO's 
readjudication of these claims should be 
in accord with the judicial precedent in 
Hodge, Elkins, Winters, supra.  If the RO 
finds that new and material evidence has 
been submitted and reopen the veteran's 
claim or claims, then the RO must 
determine whether the veteran has 
submitted a well grounded claim for each 
reopened claim.  If the decision of the 
claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case which provides adequate notice of 
all actions taken by the RO.  The 
appellant must then be afforded an 
opportunity to reply thereto.

5.  While this case was in appellate 
status, the RO denied claims for service 
connection for bursitis of the shoulders, 
sinusitis, and a skin disorder in a 
November 1997 rating decision.  A notice 
of disagreement with this decision dated 
in March 1998 is included in the claims 
file; however, there is no evidence that 
a statement of the case has been issued.  
If one has not been issued, he and his 
representative should be furnished a 
statement of the case covering these 
issues.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 




	(CONTINUED ON NEXT PAGE)


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



